Title: To Benjamin Franklin from William Hodgson, 19 July 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 19 July 1782
I wrote you yesterday, in which I acquainted you that I shou’d go to the Secretary’s Office, in order to have the pacquet, which I had made up for you, forwarded by a Courier if any was going.
I accordingly went & saw the Earl of Shelburne who entered into a Good deal of Conversation about you & Peace, protested & vowed in the fullest manner & in the most explicit Terms that he was convinced American Independance must be admitted in the most unequivocal Manner, said some one had been so Wicked* as to write you, that the present Ministers were averse to the allowing of it—declared it was false & that no Obstacle of that Kind shou’d with him retard a Peace— Seemed to insinuate that he did not see what America coud reasonably ask, that he shou’d not be willing to concede—. I told him that in my poor Judgment Improper persons & improper Measures had been pursued in order to obtain what was wished for by all— That I was convinced from what I had the Honor to know of your Disposition that the most open manly & Confidential manner of Treaty was what was most likely to be effectual & that I was confident your Judgment & Penetration wou’d soon see thro’ any disguise or Concealment. His Lordship was pleased to say he approved of my frankness—& by his future Conversation seemed to wish much to come to a full & Satisfactory explanation of his own Opinions & that such shou’d be conveyed to you & that he wished me to make the Communication— In consequence of which I returned home to write you this Letter. It will therefore now be in your Judgment if any & what Use can be made of this Overture, for as such I undoubtedly consider it— If you have that Confidence in me which on a former Occasion you were so kind as to express, The Negotiation may be bro’t forward here thro’ my Intervention in a Tenth part of the Time it will at Paris, or the inadmissibility of the Terms with respect to other Powers be soon brought to a point— If you can confide in me so far as to say what will do Matters may be soon bro’t to a Crisis with the principals, rather than with the Gentlemen at Paris who wait for explanation on every proposition that Arises— You will please to write me two Letters one private & Confidential the other such a one as I may produce if necessary— I am convinced the Situation of his Lordship is such, that he means to give up entirely the loose Ideas he had adopted from Lord Chatham & that his firm Seat in the Saddle will depend upon his Strait forward Conduct in this Business,
This Letter his Lordship has promised me shall go by the Courier to morrow & I flatter myself that you will upon due Deliberation favor me with such an answer as your maturer Judgment shall direct— For myself I shall only say, that, in whatever way you may judge proper to make use of me I will do my best to merit your approbation & you may rely upon it I will not abuse your Confidence being with the greatest respect & Esteem Dr sr Yours Sincerely
William Hodgson

P.S. A particular friend wishes to know if the American Privateers belonging to America are restrained by their Instructions from committing any Acts of Hostility on Land, this I believe is for a Literary purpose & I shou’d be glad you wou’d inform me tho’ for my own part I cannot conceive any such thing.
  His Excellency Benj Franklin Esqr

 
Notation: Wm. Hodgson 19. July 1782
